DETAILED ACTION
Remarks

The instant application having Application No. 16/236832 filed on December 31, 2018.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-5, 7-12 and 14-19 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Statement of Reasons for Allowance
Claims 1-5, 7-12 and 14-19 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-5, 7-12 and 14-19 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Botta et al. (US Patent No. 10,346,550 B1) discloses methods and systems for generating search indexes in a virtual desktop environment are disclosed. An initial index generation module is configured to generate initial iterations of search indexes for a plurality of users associated with respective virtual desktops and store the initial iterations of search indexes on a shared data store. An incremental search indexing module is configured to update existing iterations of search indexes associated with the plurality of users according to respective schedules. A search processing module is configured to receive a search query from a first user while the first user is logged into the first virtual desktop, identify, utilizing an iteration of the search index associated with a first user and stored on the server storing search indexes for the plurality of users associated with respective virtual desktops, matching documents, and to cause search results corresponding to the matching documents to be presented via the first virtual desktop. 
Agarwal et al. (US Patent Publication No. 2019/0227878 A1) discloses methods and systems for reclaiming disk space via consolidation and deletion of expired snapshots are described. The expired snapshots may comprise snapshots of a virtual machine that are no longer required to be stored within a data storage domain (e.g., a cluster of data storage nodes or a cloud-based data store). In some cases, rather than storing an incremental file corresponding with a particular snapshot of the virtual machine, a full image of the particular snapshot may be generated and stored within the data storage domain. The generation of the full image may allow a chain of dependencies supporting the expired snapshots to be broken and for the expired snapshots to be deleted or consolidated. The full image of the particular snapshot may be generated using compute capacity in the cloud or may be generated locally by a storage appliance and uploaded to the data storage domain.
Prior art of record Guo et al. (US Patent Publication No. 2019/0258963 A1) discloses an indication of a plurality of different entities in a social networking service is received, including at least two entities having a different entity type. A plurality of user profiles in the social networking service is accessed. A first machine-learned model is used to learn embeddings for the plurality of different entities in a d-dimensional space. A second machine-learned model is used to learn an embedding for each of one or more query terms that are not contained in the indication of the plurality of different entities in the social networking service, using the embeddings for the plurality of different entities learned using the first machine-learned model, the second-machine learned model being a deep structured semantic model (DSSM). A similarity score between a query term and an entity is calculated by computing distance between the embedding for the query term and the embedding for the entity in the d-dimensional space. 
Prior art of record Dunsmore et al. (US Patent No. 10,528,627 B1) discloses a multi-region search service to customers of a cloud computing service provider. The search service allows cloud based computing resources deployed across multiple services and across multiple 
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “in an initial virtual machine session on a virtual machine having a machine specific identity associated therewith, load a roaming user profile for the user, generate a user search index database for the user excluding the machine specific identity, and index the roaming user profile in the user search index database, the user search index database being roamable between different virtual machines as part of the roaming user profile, and in a subsequent virtual machine session, load the user search index database for the user and obtain the index for the roaming user profile therefrom without re-indexing the roaming user profile.”

Independent claims 8 and 15 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168